Citation Nr: 1436689	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-37 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a lung disability. 

2. Entitlement to service connection for a left ankle disability. 

3. Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to August 1972, from July 1978 to December 1988, and from May 2001 to October 2001.  The Veteran also had service with reserve components from April 1972 to June 2005.

These matters come before the Board of Veterans' Appeal (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The appeal was remanded by the Board in October 2011 for additional development.  It now returns to the Board for appellate review. 

In March 2010, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) who has since left the Board as to the claim for service connection for right and left ankle disabilities among others.  In March 2011, the Board remanded the appeal for additional development.  As the VLJ had left the Board, the Veteran was given the opportunity to have a hearing before another VLJ.  In August 2011, the Veteran notified the Board that he did not want another hearing on the issues that were the subject of the March 2010 hearing, but did want a hearing on the issues to which he had not testified in March 2010, which included the claim for service connection for a lung disability.  The second hearing was held in August 2011.  Transcripts from both hearings have been included in the claims file.

The issues of entitlement to service connection for right and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The competent medical evidence does not establish that the Veteran has a currently diagnosed lung disability.


CONCLUSION OF LAW

The criteria for service connection for lung disability have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

Pertinent to the lung disability claim, the case was remanded by the Board in October 2011 so that additional VA treatment notes could be obtained and a VA examination scheduled.  The post-remand record reflects that the medical records were added to the claims file after the remand and a VA examination was performed in November 2011 with a specialist opinion received in February 2012.  Therefore, the Board concludes that the AOJ complied with the Board's October 2011 remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with a VCAA notification letter in December 2006 that advised him of the evidence necessary to substantiate service connection, of his and VA's obligations in providing such evidence for consideration, and of the requirements to substantiate effective dates and disability ratings in general.  Therefore, the Board determines that the Veteran was provided all necessary notice prior to the initial agency of original jurisdiction (AOJ) adjudication of the claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2011 Board hearing, the VLJ identified the issue to be discussed and with the assistance of the Veteran's representative asked questions to ascertain the current symptomatology of the Veteran's lung disability and the Veteran's in-service activities, as well as to determine if a VA examination was necessary.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's VA and private treatment records and the report of a November 2011 VA examination and February 2012 specialist opinion were reviewed by both the AOJ and the Board.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

With regard to the VA examination and opinion, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner and specialist reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  There is nothing to suggest that the clinical findings or diagnosis is not sufficiently grounded in the facts of the case or that the examiner reached an arbitrary conclusion.  As nothing suggests that the lack of a claims file resulted in the examiner documenting findings inconsistent with or less severe than otherwise outlined in the claims file, the Board finds the November 2011 VA examination and February 2012 specialist opinion to be adequate for rating purposes.  

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran contends that he suffers from a lung disability due to exposure to toxic fumes from paint and chemicals while in service.  Therefore, he argues that service connection is warranted for this disability

While the Veteran's service treatment records show complaints and treatment for upper respiratory infections, sinusitis, and bronchitis, they are silent for any diagnosed chronic lung disability.  The medical history from a September 2005 National Guard examination indicates that the Veteran had had bronchitis 4 years prior without subsequent symptoms; however, the October 2005 clinical examination indicates that the bronchitis had occurred in May 2005, but still without sequelae.  A May 2006 VA treatment note documented a subjective report by the Veteran that he had had pneumonia some months prior.    

The Veteran was afforded a VA examination in November 2011, and an opinion from a pulmonologist was received in February 2012.  The pulmonologist noted the Veteran's complaints of shortness of breath and cough.  He documented the Veteran's history of exposure to fumes and toxins in service and his treatment for respiratory symptoms in service, as well as the mild restriction shown on a pulmonary function tests.  However, the examiner found that the Veteran had had a cough that had been related to upper respiratory infections, sinusitis, or chronic bronchitis, but that there was no objective evidence of a primary lung disability to explain the cough.  No diagnosis of a disability was associated with the restriction found on testing.  Thus, while the Veteran has exhibited symptoms associated with acute respiratory disorders, such as viral infections and bronchitis, he has not been diagnosed with a chronic respiratory disability.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran does not have a diagnosed disability of the lungs or such disability at any time during the claim period (see McClain v. Nicholson, 21 Vet. App. 319 (2007)), there is no disability that can be related to service.  There is also no competent and credible evidence of a disability shortly prior to the claim being filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lung disability.  Therefore, his claim must be denied.


ORDER

Entitlement to service connection or a lung disability is denied.


REMAND

Regrettably, the Board determines that another remand is necessary with regard to the Veteran's right and left ankle claims.  These claims have twice been remanded so that opinions could be obtained as to the question of aggravation of the right and left ankle disabilities by the service-connected right and left knee disabilities.  Opinions were received in April 2011 and November 2011, but neither of these opinions is adequate.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The April 2011 VA examiner opined that the Veteran's ankle disorders were less likely as not due to his active duty and inactive duty service, but the examiner did not provide a clear opinion as to whether they were caused or aggravated by his service connected bilateral knee disabilities.  See 38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  The November 2011 VA examiner stated that many of the Veteran's problems stem from a while ago in terms of his overall alignment and that this was possibly influenced by military service.  However, he also found it unlikely that military service caused the subtle malalignment because the malalignment had likely been present for the duration of the Veteran's life.  The examiner indicated that he could not state without resorting to mere speculation that the bilateral knee disabilities caused the ankle disabilities because of the alignment as well as deconditioning evidenced by a tight heel cord.  He stated that he saw no cause for aggravation.

The November 2011 opinion is also inadequate because first, it does not provide a rationale for the negative opinion on aggravation.  In addition, it raises the question of whether the Veteran's right and left ankle disabilities are a result of aggravation during service of the Veteran's malalignment.  Consequently, the Board again remands these issues so that another VA examination may be conducted.  

In addition, as the Veteran receives medical treatment from the Omaha VA Medical Center.  Therefore, while the appeal is in remand status, his treatment records dated from June 2012 to the present from this facility should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's treatment records from the Omaha VAMC and any associated outpatient clinics dated from June 2012 to the present. All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA orthopedic examination to assess the etiology of his right and left ankle disabilities.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:
 
1. Is it at least as likely as not (50 percent probability or more) that the Veteran's right ankle disability was either caused or aggravated beyond its natural progression by his service-connected right and/or left knee disability?

2. Is it at least as likely as not (50 percent probability or more) that the Veteran's left ankle disability was either caused or aggravated beyond its natural progression by his service-connected right and/or left knee disability?

3. Is it at least as likely as not (50 percent probability or more) that the Veteran's right ankle disability is the result of his military service, to include any postural malalignment that was caused or made worse by his military service?

4. Is it at least as likely as not (50 percent probability or more) that the Veteran's left ankle disability is the result of his military service, to include any postural malalignment that was caused or made worse by his military service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 
A complete rationale for any opinion offered must be provided. 

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claim.  See 38 C.F.R. 
§§ 3.158, 3.655 (2013).
 
4. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


